Citation Nr: 0013926	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left shoulder injury.  

2.  Entitlement to service connection for pulmonary 
tuberculosis.  

3.  Entitlement to service connection for a disability 
manifested by tremors of the head and hands, with peripheral 
neuropathy.  

4.  Entitlement to service connection for deep vein 
thrombosis.  

5.  Entitlement to service connection for skin cancer.  

6.  Entitlement to service connection for renal dysfunction.  

7.  Entitlement to an increased rating for arteriosclerotic 
heart disease, including hypertension, currently evaluated as 
60 percent disabling.  

8.  Entitlement to an effective date prior to March 1, 1996, 
of an award of 60 percent disability for arteriosclerotic 
heart disease, including hypertension. 

9.  Entitlement to an initial increased rating for 
degenerative joint and disc disease of the lumbar spine, 
rated noncompensable from May 1, 1985 to March 7, 1995, 
currently rated as 40 percent disabling.  

10.  Entitlement to an initial increased rating for traumatic 
arthritis of the cervical spine, rated 10 percent disabling 
from May 1, 1985, to March 7, 1995, currently rated as 20 
percent disabling. 

11.  Entitlement to an initial increased rating for recurrent 
dislocation of the right shoulder, rated noncompensable from 
May 1, 1985 to March 7, 1995, currently rated as 30 percent 
disabling.

12.  Entitlement to an increased rating for arthritis 
involving the knees, currently evaluated as 20 percent 
disabling, to include whether separate ratings are 
appropriate.  

13.  Entitlement to an effective date earlier than May 19, 
1997 for the grant of service connection for arthritis 
involving the knees.

14.  Entitlement to an effective date earlier than June 6, 
1996 for the grant of service connection for prostatitis.  

15.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  

16.  Entitlement to an effective date earlier than May 28, 
1996 for the grant of service connection for diabetes 
mellitus.  

17.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

18.  Entitlement to an increased (compensable) rating for 
iritis. 

19. Entitlement to an increased (compensable) rating for 
donor cite scar, left leg.

20.  Entitlement to an effective date earlier than March 1, 
1996 for the grant of a total rating by reason of individual 
unemployability due to service connected disabilities.  

21.  Entitlement to an effective date earlier than March 1, 
1995 for assignment of a 100 percent schedular evaluation for 
the service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Mr. [redacted] 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to April 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran filed his original claim for compensation 
benefits soon after his discharge from service in 1985.  
Service connection for essential hypertension, rated 10 
percent disabling, and seborrheic dermatitis, rated 
noncompensable, was granted by rating action of the RO in 
October 1985. 

In a December 1996 rating action the RO determined that the 
October 1985 rating action was clearly and unmistakably 
erroneous (CUE) and granted service connection for several 
disorders, to include degenerative joint and disc disease of 
the lumbosacral spine and a right shoulder disability.  The 
RO assigned a zero percent rating for the degenerative joint 
and disc disease of the lumbosacral spine effective May 1, 
1985.  In March 1997 the RO increased the zero percent rating 
to 40 percent, effective from March 8, 1995.  The RO assigned 
a zero percent rating for the right shoulder disorder 
effective May 1, 1985.  The rating was increased to 30 
percent disabling, effective on March 8, 1995.  In the 
December 1996 rating action the RO also granted service 
connection for traumatic arthritis of the cervical spine, 
rated as 10 percent disabling, effective May 1, 1985.  In 
December 1997, the RO increased to 10 percent for the 
cervical spine disorder to 20 percent, effective March 8, 
1995.  

The veteran has perfected an appeal regarding the December 
1996 rating action. Thus this is an appeal from the original 
assignment of a disability rating.  Therefore, these issues 
present an "original claim" as contemplated under Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found) rather 
than a claim for an "increased rating."  Per Fenderson the 
pertinent issues are as set forth on the title page of this 
decision.

The veteran during his videoconference hearing before the 
undersigned member of the Board in September 1999 testified 
that he was satisfied with the 40 percent rating currently in 
effect for degenerative joint and disc disease of the lumbar 
spine, the 10 percent rating currently in effect for 
seborrheic dermatitis, the 30 percent currently in effect for 
his right shoulder disorder, and the 20 percent in effect for 
prostatitis.  Accordingly these issues are withdrawn from 
appellate consideration.  

One of the issues developed for appeal is whether there was 
clear and unmistakable error in the decision by the RO for 
failing to assign the 100 percent rating effective May 1, 
1985.  After reviewing the evidence, including the veteran's 
statements and testimony, the Board is of the opinion that 
the this issue is more appropriately defined as entitlement 
to an effective date earlier than March 1, 1996, for the 
grant of a total rating by reason of individual 
unemployability due to service connected disabilities 
entitlement to an effective date earlier than March 1, 1995, 
for assignment of a 100 percent schedular evaluation for the 
service connected disabilities.  

The current decision is confined to the issues of service 
connection for left shoulder disability and essential tremors 
tremors of the head and hands, and increased ratings for 
degenerative disc and joint disease of the lumbar spine and a 
right shoulder disorder.  The remaining issue will be 
discussed in the Remand portion of this decision.  

Hearings were held at the RO in July 1997 and May 1998 and 
before a member of the Board in September 1999. 


FINDINGS OF FACT

1.  Service connection is in effect for degenerative 
arthritis of the knees.

2.  The degenerative arthritis of the left shoulder is of 
service origin. 

3.  Essential tremors of the hands and head are of service 
origin.  

4.  Degenerative joint and disc disease of the lumbar spine 
was productive of moderate limitation of motion from May 1, 
1985 to March 7, 1995.  

5.  The recurrent dislocations in the right shoulder, the 
major extremity, are manifested by slight limitation of 
abduction and slight crepitus on manipulation without 
guarding from May 1, 1985 to March 7, 1995.


CONCLUSIONS OF LAW

1.  Arthritis of the left shoulder was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  Essential tremors of the hands and head were incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

3.  The criteria for a rating of 20 percent for arthritis of 
the lumbar spine from May 1, 1985 to March 7, 1995 have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5003, 5292 (1999). 

4.  The criteria for a compensable rating for recurrent 
dislocations of the right shoulder from May 1, 1985 to March 
7, 1995 have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5202 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when certain chronic 
diseases, including an organic disability of the nervous 
system are manifested to a degree of 10 percent disabling 
within one year of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

A.  Left Shoulder Disorder

Initially, the Board finds that the veteran's claim is well 
grounded in that it is plausible.  38 U.S.C.A. § 5107.  
Service connection is currently in effect for degenerative 
arthritis of the knees, confirmed by x-rays.  

A review of the service medical records shows that at the 
time of his pre-induction examination, in June 1954, it was 
noted that the veteran had sustained an injury of the left 
shoulder in an automobile accident in 1950.  The examination, 
it was specifically found that there was no abnormality or 
dysfunction of the left shoulder.  With the exception of 
disorders noted on examination at the time of entry into 
active duty, the veteran is presumed to be in sound condition 
when he enters service.  38 U.S.C.A. § 1111.  This 
presumption is not rebutted by a medical history of the 
disorder alone, but must be clinically found on examination.  
Crowe v. Brown, 7 Vet. App. 238 (1995).  As it was 
specifically found that the veteran's shoulder was not 
affected by residuals of the injury on the examination given 
in 1954, the Board finds that there was no preexisting 
injury.  

Service medical records show that the veteran had complaints 
of left shoulder pain in 1979.  At that time, it was 
suspected that this pain could be the result of cervical 
spine impingement.  On examination by VA in September 1997, 
the pertinent diagnosis was status post left shoulder injury 
with residual symptomatology.  X-ray studies performed at 
that time showed minimal degenerative changes, with 
osteophytes on the infraglenoid and inferior aspect of the 
medial humerus.  

To summarize, service connection has been granted for 
degenerative arthritis, a systemic disease.  The September 
1997 VA examination confirmed by x-rays, that the 
degenerative arthritis now involved the left shoulder.  
Accordingly, service connection for degenerative arthritis of 
the left shoulder is warranted

B.  Essential Tremors

The veteran has claimed service connection for essential 
tremors that he has also referred to as Parkinsonism.  A 
review of the available service medical records fails to 
disclose treatment or manifestations of tremors.  

In a May 1995 statement, Willis V. Crawford, M.D, indicated 
that he had been treating the veteran for orthopedic 
problems.  VA medical records, dated April 1995 and September 
1996 show that the veteran was diagnosed with essential 
tremors of the head and hands.  A VA examination in September 
1997 revealed a diagnosis of essential tremors.  In a 
statement dated in May 1998, Dr. Crawford stated that he had 
known the veteran since September 1980 when they became 
neighbors.  Dr. Crawford further stated that at the time the 
veteran moved in, he recalled that the veteran had a tremor 
involving the head and hands.  Dr. Crawford indicated that 
the veteran continued to manifest the symptoms, which noted 
was a sign of Parkinsonism.  

During a videoconference hearing before a member of the Board 
in September 1999, Mr. D. provided testimony in support of 
the veteran's claims.  Mr. D. testified that he had served 
and known the veteran since 1965.  He stated that he observed 
that the veteran had tremors.  The veteran testified that the 
tremors first appeared when he came back from Vietnam and 
have continued to the present.

In this regard, Dr. Crawford as a medical profession observed 
the presence of the tremors during and following service.  
The VA medical records have confirmed a diagnosis of 
essential tremors.  

After reviewing the records, it is the Board's judgment that 
the currently diagnosed essential tremors initially began 
during the veteran's period of active duty.  Accordingly, 
service connection is warranted.

II.  Increased Ratings

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  A claim that a 
condition has become more severe is well-grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

A.  Increased Rating for Lumbosacral Spine Disorders Rated 
Zero Percent from 
May 1, 1985 to March 7, 1995

In a rating action dated in October 1985, the RO denied 
service connection for degenerative joint and disc disease of 
the lumbosacral spine.  In a December 1996 rating action the 
RO determined that the October 1985 rating action was clearly 
and unmistakably erroneous and granted service connection for 
degenerative joint and disc disease of the lumbosacral spine.  
The RO assigned a zero percent rating effective May 1, 1985.  
In March 1997 the RO increased the zero percent rating to 40 
percent, effective from March 8, 1995.

The degenerative joint and disc disease of the lumbosacral 
spine is currently evaluated under Diagnostic Code 5292 of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. § Part 
4.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.

The degenerative disc disease is also evaluated under 
Diagnostic Code 5293, which provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation.  Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation. Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

The service medical records show that the veteran was treated 
on several occasions for low back pain.  At the time of the 
retirement examination he gave a history of recurrent back 
pain.  He reported that he was hospitalized for two weeks in 
1965 for a back injury.  He stated that he was still having 
back problems.  The examination showed no abnormality 
involving the low back.

An examination was conducted by VA in July 1985.  At that 
time, he reported that he strained his low back in 1965 and 
was hospitalized for two weeks.  He reported that he 
continued to have intermittent problems with the low back.  
He stated that he did not have any symptoms at the time of 
the examination.  He related that he would have pain in the 
back with frequent bending or running or twisting the wrong 
way.  Treatment was generally with muscle relaxers.  Walking 
was no problem and he was comfortable between episodes unless 
he lifted, strained, or twisted.  

On examination of the back, he had no muscle spasm or 
guarding, but there was slight tenderness on the left at 
about the L-5/S-1 level.  The veteran was able to forward 
flex to 60 degrees with no pain, but tightness described, 
including in the hamstring area.  There was full extension 
and full tilting reported, but there was slight pan to the 
low midline of the lumbar region.  Straight leg raising 
produced tight hamstring complaints at 85 degrees, but there 
was some low midline back pain that was nonradiating at 85 
degrees.  X-ray studies reported no positive findings.  The 
impression was of a history of low back pain, not now 
present, with description of intermittent nonradiating pain 
that is compatible with occasional muscle strain episodes.  

Subsequently to March 1995 the veteran received treatment at 
military and private facilities for various disorders.  The 
records contain no definitive finding pertaining to the low 
back disorder.  Received on March 8, 1995 was the veteran's 
claim for service connection for a low back disability.  A 
May 1995 statement from a friend of the veteran is to the 
effect that the veteran was still experiencing back pain 
since an injury in Vietnam.  A May 1995 statement from Dr. 
Crawford is to the effect that in March 1988 he did a work-up 
on the veteran.  He reported mild difficulty with his back 
from time to time.  Since then he has complained 
intermittently of back pain.

Of record are several statements from friends of the veteran 
which are to the effect that he has been experiencing back 
pain since an inservice injury.  A VA examination was 
conducted in January 1997.  The diagnosis was degenerative 
joint disease of the lumbar spine with severe loss of 
movement.  The veteran continued to receive treatment at VA 
and private facilities. 

During a July 1997 hearing at the RO the veteran and his 
spouse provided testimony concerning the symptoms associated 
with the veteran's disabilities.  Testimony was also received 
during a May 1998 hearing at the RO.  A VA examination was 
conducted in September 1997.  The diagnosis was degenerative 
disc disease of the lumbar spine.

A videoconference hearing before a member of the Board was 
conducted in September 1999.  At that time the veteran 
testified that the 40 percent rating is warranted effective 
May 1, 1985, the day after he retired.  Testimony was also 
given by Mr. [redacted], a friend and fellow serviceman of the 
veteran.  Mr. [redacted] testified that the veteran had back 
problems during service.

To summarize, the lay statements and testimony describing the 
symptoms associated with the low back disorder are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.

In this regard, the July 1985 VA examination showed 
tenderness in the lumbar area.  Additionally, forward flexion 
was to 60 degrees.  The veteran indicated that his back pain 
became symptomatic on various activities.  Accordingly, the 
it is the Board's judgment that the medical findings, when 
viewed in conjunction with the veteran's symptoms and the 
holding in the Deluca case, demonstrate that the degree of 
disability more nearly approximates the criteria for moderate 
impairment in the range motion of the lumbar spine.  
38 C.F.R. § 4.7 (1999).  Thus, a rating of 20 percent is 
warranted from May 1, 1985 to March 7, 1995.

However, the evidence prior to March 7, 1995 does not provide 
a basis for a rating in excess of 20 percent.  The July 1985 
VA examination showed that flexion was to 60 degrees.  
Additionally, there was no accompanying pain.  There was no 
indication of any disc disease.  Furthermore, the veteran 
described the low back pain as intermittent.  X-rays showed 
no abnormality.  Accordingly a rating in excess of 20 percent 
from May 1, 1985 to March 7, 1995 is not warranted.


B.  Increased Rating for Recurrent Dislocations of the Right 
Shoulder Rated Zero Percent from May 1, 1985 to March 7 ,1995

In a rating action dated in October 1985, the RO denied 
service connection for a right shoulder disability.  In a 
December 1996 rating action the RO determined that the 
October 1985 rating action was clearly and unmistakably 
erroneous and granted service connection for recurrent 
dislocations of the right shoulder.  The RO assigned a zero 
percent rating effective May 1, 1985.  In November 1997 the 
RO increased the zero percent rating to 30 percent, effective 
from March 8, 1995.  The December 1996 decision was timely 
perfected. 

The recurrent dislocations of the right shoulder, the major 
extremity, are currently evaluated under Diagnostic Codes 
5202 and 5201 of the VA's Schedule for Rating Disabilities.  
38 C.F.R. § Part 4.  

For limitation of motion of the arm, at the shoulder level, a 
20 percent rating is warranted for either a major or minor 
extremity.  38 C.F.R. § 4.71a, Code 5201.

For recurrent dislocations of a major extremity at the 
scapulohumeral joint, with infrequent episodes and guarding 
of movement only at shoulder level, a 20 percent rating is 
warranted; with frequent episodes and guarding of all arm 
movements, a 30 percent rating is warranted.  
38 C.F.R. § 4.71a, Code 5202.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The retirement examination shows that the veteran dislocated 
his right shoulder in 1962.  He reported that the cartilage 
and ligaments were torn.  He was unable to do anything 
strenuous without his shoulder getting dislocated.  The 
examination clinically evaluated the upper extremities as 
normal.

An examination was conducted by VA in July 1985.  The veteran 
reported that he was right handed.  At that time, the veteran 
reported that he had sustained an injury of his right 
shoulder, a dislocation, while participating in sports.  A 
closed reduction was performed.  He described further 
dislocations with ball throwing or with swimming, but had not 
had a problem with this over the past 10 years.  He 
complained of pain in the superior aspect with going up 
toward full elevation and also described a grinding sensation 
with certain motions.  He had no interference with the use of 
his right upper extremity.  On examination, the veteran had 
full forward elevation, but on lateral abduction at 135 to 
140 degrees, there were complaints of pain in the superior 
aspect.  There was slight crepitus produced on passive 
manipulation of the right shoulder.  Rotations were not 
painful. There was no motor weakness noted in the right upper 
extremity.  Reflexes were brisk and active bilaterally.  X-
ray studies showed no positive findings.  The impression was 
history of recurrent dislocation problems in the right 
shoulder with slight limitation of abduction and slight 
crepitus on manipulation.  

Subsequently the veteran received treatment at private and 
military facilities for various disorders.  He submitted 
several lay statements from friends, to include his brother-
in-law, and fellow servicemen during 1995 to 1997, which 
describe his physical problems, to include the right 
shoulder.  

A hearing was held at the RO in July 1997.  At that time the 
veteran and his spouse provided testimony describing the 
etiology and symptoms of his disabilities.

A VA examination was conducted in September 1997.  At that 
time the diagnosis was status post recurrent dislocations of 
the right acromioclavicular joint without recurrence but with 
residual limitation of motion in the right shoulder due to 
pain.  

A videoconference hearing before a member of the Board was 
conducted in September 1999.  At that time the veteran 
testified that a 30 percent rating was warranted for his 
right shoulder disorder, effective May 1, 1985, the day after 
he retired.  Testimony was also given by Mr. [redacted], a friend 
and fellow serviceman of the veteran.  

To summarize, the lay statements and testimony describing the 
symptoms associated with the low back disorder are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.

In this regard, the VA July 1985 examination showed that on 
lateral abduction at 135 to 140 degrees the veteran 
complained of pain in the superior aspect.   There was also 
pain on passive manipulation of the right shoulder.  However, 
he also indicated that there was no functional impairment 
below the elevation described. There was no impairment in 
elevation or rotation.  Additionally, there was no motor 
weakness involving the veteran's right shoulder.  There was 
no guarding.  Although crepitus was reported it was described 
as mild.  Furthermore, the x-rays were normal and there was 
no history of recent dislocations.  

These findings when viewed in conjunction with the lay 
statements and testimony, do not show that the right shoulder 
disorder satisfies the criteria for a compensable rating.  
Additionally, the Board finds that any functional impairment 
resulting from the right shoulder disorder is minimal and is 
included in noncompensable rating.  See Deluca.  According a 
compensable rating for the recurrent dislocations involving 
the right shoulder from May 1, 1985 to March 7, 1995 is not 
warranted.


ORDER

The claims for entitlement to service connection for tremors 
of the hands and head and for a left shoulder disorder are 
granted. 

Entitlement to an increased rating of 20 percent for 
degenerative disc and joint disease of the lumbar spine from 
May 1, 1985 to March 7, 1995 is granted subject to the law 
and regulations governing the payment of monetary benefits.  

Entitlement to an increased (compensable) rating for 
recurrent dislocations of the right shoulder from May 1, 1985 
to March 7, 1995 is denied.


REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings for his service connected arteriosclerotic 
heart disease with hypertension, arthritis of the cervical 
spine, arthritis of the knees, diabetes mellitus, iritis and 
hearing loss are well grounded, in that he has presented 
plausible claims.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claims.  This 
includes the duty to conduct a thorough and contemporaneous 
medical examination under appropriate circumstances.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

The veteran during his September 1999 videoconference hearing 
indicated that his hearing loss had worsened since the most 
recent VA examination and the he was currently receiving 
treatment for the iritis at a VA facility.  These treatment 
records are not on file.  During a VA September 1997 vascular 
examination a diagnosis of diabetes mellitus, noninsulin 
dependent was entered.  The Board is of the opinion that a 
specialized examination would be of assistance in 
adjudicating this claim.  

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating disabilities of the cardiovascular system.  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In this regard, the record shows that the RO has 
not had the opportunity to review the veteran's claim for an 
increased rating for the heart disease under the new rating 
criteria nor has the veteran been informed of the revised 
criteria.

For the reasons discussed above, the Board is of the opinion 
that contemporaneous and through examinations are warranted.

During the September 1999 hearing the veteran asserted, in 
part, the service medical records were informal claims for 
service connection for several disabilities and as such the 
effective dates should be May 1, 1985, the dated following 
his retirement from active duty.

In a June 1997 rating action the RO granted a total rating 
for compensation purposes based on individual 
unemployability, effective from March 1, 1996.  In November 
1997 the RO assigned a 100 percent schedular rating effective 
March 1, 1995. 

A review of a June 1998 rating action and the pertinent June 
1998 supplemental statement of the case shows that the RO 
determined that the decision not to award a 100 percent 
rating effective to May 1, 1985, based on the assignment of 
the following:  a 60 percent rating for heart disease; a 
forty percent rating for the lumbar spine disability; a 30 
percent rating for a right shoulder dislocation; a 20 percent 
rating for traumatic arthritis of the cervical spine; a 20 
percent rating for diabetes mellitus; a 10 percent rating for 
seborrheic dermatis; a zero percent rating for iritis; a 30 
percent rating for post-traumatic stress disorder; a 20 
percent rating for prostatitis; and a zero percent rating for 
bilateral hearing loss, was not clearly and unmistakably 
erroneous.  

The specific decision was not identified but appears to be 
the November 1997 rating action which granted the 100 percent 
rating.  The Board points out both the June and November 1997 
rating actions were timely appealed and are not final.  Thus, 
the issue of clear and unmistakable error is not applicable.  

The Board finds that the issues should be adjudicated as 
follows;  entitlement to an earlier effective date for the 
assignment of a 60 percent rating for the heart disease; and 
entitlement to earlier effective dates for the grant of 
service connection for arthritis involving the knees, 
prostatitis, and diabetes mellitus; and entitlement to 
earlier effective dates for the assignment of a total rating 
for compensation purposes based on individual unemployability 
and the 100 percent schdedular rating.  

The veteran in several statements and during the September 
1999 hearing raised the issue of clear and unmistakable error 
in the October 25, 1985 rating action for not using the 
rating code for arteriosclerotic heart disease, and for not 
assigning a 60 percent rating on the basis that he had a 
heart attack during service.  Also, he asserted that the 
decision was clearly and unmistakably erroneous for failing 
to grant service connection for arthritis involving the 
knees, prostatitis, and diabetes mellitus and a total rating 
for compensation purposes based on individual unemployability 
based on the service medical records.  The Board finds that 
this issue is interwined with the issue of earlier effective 
dates and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)

During the September 1999 hearing the veteran testified that 
he appeared for a scheduled VA compensation examination on 
December "16", 1996 and at that time the deep vein 
thrombosis was present and that he has been unable to obtain 
a copy of the report.  However, he further made reference to 
being evaluated on December 18, 1996.  He testified that he 
was evaluated at 9:00 A.M. and then referred to another 
doctor for his hypertension.  This doctor noted the swelling 
and told his to go to a private facility for treatment.  He 
submitted a copy of a sign in sheet, dated on December 18, 
1996 and a voucher for reimbursement from the VA for 
authorized service on December 18, 1996. 

Of record are VA outpatient records dated on December 18, 
1996 which show that after an initial evaluation the veteran 
was examined by a second VA physician for swelling of both 
legs.  The impression was possible onset of early congestive 
heart failure.  The physician indicated that he wanted the 
veteran to be hospitalized.  The veteran suggested strongly 
that he wanted to go to another hospital.  The treatment 
which took place on December 18, 1996 appears to have been a 
scheduled appointment for an evaluation at the VA outpatient 
clinic and not a scheduled compensation examination.  The 
Board believes that additional development in this area is 
required.

The veteran has also testified that 10 years of service 
medical records are not on file and were lost.  The Board is 
of the opinion that another attempt should be made to obtain 
these records.  It appears that the veteran has withdrawn the 
issue of an increased (compensable) rating for donor cite 
scar, left leg.  However, in order to ensure his right of due 
process, the Board believes this matter should be clarified.

In view of the forgoing, the case is remanded for the 
following:

1.  The RO should ask the veteran to 
clarify the date of the reported VA 
compensation examination, e.g. December 
16 or December 18, 1996.  He should be 
informed that the December 18, 1996 
treatment was scheduled for follow-up 
evaluations in conjunction with treatment 
and not for a scheduled VA compensation 
examination.  He should be furnished a 
copy of the December 18, 1996 report.  If 
he indicates that there are other records 
to which he is referring, the RO should 
obtain these records. 

The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
private, and military records pertaining 
to the issues which have not been 
previously submitted, to include the 
recent treatment record for iritis.  He 
should also be asked if he is withdrawing 
the issue of an increased (compensable) 
rating for donor cite scar, left leg from 
appellate consideration.

2.  The RO is requested to obtain all 
current VA treatment records.

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service medical 
records, particularly covering the period 
from 1962 to 1973.  

4.  The appellant should be scheduled for 
VA examination orthopedist to determine 
the severity of the service connected of 
the arthritis of both knees and cervical 
spine.  The claims file must be made 
available. to the VA examiner for review.  
X-rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  It is requested that the 
examination include range of motion 
testing.  The examiner is requested to 
state the normal range of motion of 
cervical spine and knees.

Additionally, the orthopedist should be 
requested to determine whether the knees 
and cervical spine exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.

5.  A VA audiological examination should 
be conducted in order to determine the 
severity of the hearing loss.  All tests 
deemed necessary should be performed.  
The examiner should be provided with the 
veteran's claims folder in conjunction 
with the examination.

6.  The veteran should be accorded a VA 
examination by a cardiovascular 
specialist to determine the nature and 
severity of the postoperative status, 
arteriosclerotic heart disease and 
hypertension. In addition to chest X-rays 
and an electrocardiogram, any other tests 
deemed necessary should be accomplished.  
The claims folder and a copy of the new 
rating criteria should be provided to the 
examiner for review prior to the 
examination.

7.  The veteran should be afforded a VA 
examination an appropriate specialist to 
evaluate the current severity of diabetes 
mellitus.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should report whether the appellant is 
taking insulin.  The examiner should also 
note any restrictions of the appellant's 
activities or diet necessitated by 
diabetes mellitus.

8.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the October 25 1985 rating 
action in part for not using the rating 
code for arteriosclerotic heart disease 
and assigning a higher rating on the 
basis that he had a heart attack during 
service and had arteriosclerotic heart 
disease as shown by the service medical 
records.  Also, whether the decision was 
clearly and unmistakable erroneous for 
failing to grant service connection for 
arthritis involving the knees, 
prostatitis, and diabetes mellitus and a 
total rating for compensation purposes 
based on individual unemployability based 
in part on the service medical records.  
If the benefits sought are not granted 
the veteran should be notified of that 
decision and of his appellate rights.

9.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status, to include earlier 
effective dates as set forth above.  The 
RO should consider the Fenderson case 
regarding the increased rating for 
arthritis of the cervical spine, whether 
separate ratings are warranted for the 
arthritis involving the knees, and the 
old and revised rating criteria for heart 
disease and hypertension.  The RO should 
also consider 38 C.F.R. §§ 4.40, 4.45, 
4.59 and the Deluca case as they relate 
to the pertinent increased rating claims 
and 38 C.F.R. §§ 3.155, 3.157 and 3.400 
as they relate to the earlier effect date 
claims.  

If the benefits sought are not granted the veteran and his 
representative should be furnished a supplemental statement of 
the case and afforded a reasonable opportunity to respond.  
The supplemental statement of the case should include the 
revised rating criteria for an increased rating for heart 
disease and the pertinent law and regulations regarding 
effective dates.  Thereafter, the case should be returned to 
this Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



